 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) made as of November 18,
2013 (the “Effective Date”), by and between SPORTS FIELD HOLDINGS, INC., a
Nevada corporation, with offices at 1106 Carroll Street, Pawnee, Illinois 62558
(hereinafter called the “Company”), and Joseph DiGeronimo, residing at 5 Apple
Hill Road, Sturbridge, Massachusetts 01566 (hereinafter called the “Executive”).

 

WITNESSETH:

 

WHEREAS, as of the date hereof, Executive holds 500,000 of the Company's common
stock, par value US $0.001 per share that the Company issued to the Executive
(the “Initial Shares”);

 

WHEREAS, the Company has engaged an investment bank for the purpose of raising
capital in a going public transaction (the “Capital Raise”);

 

WHEREAS, it is a condition precedent for the Capital Raise that the Company and
Executive enter into this Agreement; and

 

WHEREAS, the Company, the investment bank and Executive seek to induce potential
investors to consummate their investment in the Company as contemplated in the
Capital Raise, and to such ends, seek to satisfy a condition precedent by
entering into this Agreement;

 

WHEREAS, this agreement shall supersede any and all prior agreements, whether
oral or written, related to the Executive’s duties and the Initial Shares;

 

WHEREAS, the Company desires to employ the Executive to perform services for the
Company, and the Executive desires to perform such services, on the terms and
conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1.           EMPLOYMENT

 

The Company agrees to employ the Executive, and the Executive agrees to serve
the Company in an executive capacity upon the terms and conditions hereinafter
set forth.

 

2.           TERM

 

The term of this Agreement is for a period of thirty-six (36) months, beginning
on the Effective Date (the “Initial Term”). This Agreement is automatically
renewable for successive terms of twelve (12) months (each a “Renewal Term”).
For purposes of this Agreement, the Initial Term and any Renewal Term are
hereinafter collectively referred to as the “Term.” The Board shall provide
Executive with written notice of non-renewal at least sixty (60) days before the
end of the Term.

 

 

 

 

3.           COMPENSATION

 

(a)  Base Salary. The Company agrees to pay the Executive during the Term hereof
a salary at the annual rate of one hundred twenty thousand dollars ($120,000).
All salary, bonus, or other compensation payable to the Executive shall be
subject to the customary withholding, FICA, medical and other tax and other
employment taxes and deductions as required by federal, state and local law with
respect to compensation paid by an employer to an employee. The Board of
Directors and any committees thereof shall perform an annual review of
Executive’s salary based on a review of Executive’s performance of his duties
and the Company’s other compensation policies.

 

(b)   Incentive Bonus. In addition to the foregoing salary, Executive shall be
eligible for an annual incentive bonus (“Incentive Bonus”) based on the review
and recommendation of the Board of Directors in compliance with criteria
determined by the Board of Directors. The Incentive Bonus shall be payable
annually in cash and/or equity.

 

(c)     Equity. The Company may grant to Executive certain equity and option
awards, as agreed and approved from time to time by the Board of Directors.

 

4.           DUTIES

 

The Executive is hereby employed as Chief Executive Officer of the Company and
shall perform the following services in connection with the general business of
the Company:

 

(a)          Duties as Chief Executive Officer. Executive shall have such
duties, responsibilities and authority as are commensurate and consistent with
the position of Chief Executive Officer of a company and as may, from time to
time, be assigned to him by the Board of Directors. Executive shall report
directly to the Board of Directors. During the Term, Executive shall devote his
full business time and efforts to the performance of his duties hereunder,
unless otherwise explicitly authorized by the Board. The Executive will comply
and be bound by the Company’s written operating policies, procedures and
practices from time to time in effect during Executive’s employment. Executive
represents and warrants that he is free to enter into and fully perform this
Agreement and the agreements referred to herein without breach of any agreement
or contract to which he is a party or by which he is bound.

 

(b)          Compliance. The Executive hereby agrees to observe and comply with
such reasonable rules and regulations of the Company as may be duly adopted from
time to time by the Company's Board of Directors and otherwise to carry out and
perform those orders, directions and policies stated to him from time to time by
the Company's Board of Directors, either as specified in the minutes of the
proceedings of the Board of Directors of the Company or otherwise in writing
that are reasonably necessary and appropriate to carry out his duties hereunder.
Such orders, directions and policies shall be legal and shall be consistent with
the Executive's position as CEO.

 

 

 

 

5.           EXTENT OF SERVICES

 

The Executive agrees to serve the Company faithfully and to the best of his
ability and shall devote his full time, attention and energies to the business
of the Company during customary business hours. The Executive agrees to carry
out his duties in a competent and professional manner and to at all times
promote the best interests of the Company. The Executive shall not, during the
Term of his employment hereunder, engage in any other business, whether or not
pursued for profit. Nothing contained herein shall be construed as preventing
the Executive from investing in any other business or entity which is not in
competition with the business of the Company. Nothing contained herein shall be
construed as preventing the Executive from (1) engaging in personal business
affairs and other personal matters, (2) serving on civic or charitable boards or
committees, or (3) serving on the board of directors of companies that do not
compete directly or indirectly with the Company, provided however, that none of
such activities materially interferes with the performance of his duties under
this Agreement and provided further that the Board of Directors approves of each
such proposed appointment which approval shall not be unreasonably withheld.

 

6.           BENEFITS AND EXPENSES

 

During the Term, Executive shall be entitled to, and the Company shall provide,
the following benefits in addition to those specified in Section 3:

 

(a)          Vacation. Beginning on January 1, 2014, the Executive shall be
entitled to four (4) weeks vacation in each twelve (12) month period during the
Term. Vacation may be taken at such time(s) as Executive may determine provided
that such vacation does not interfere with the Company's business operations.
The Executive must use his vacation in any event by May 31 of the year next
following the year in which the vacation accrues or such vacation time shall
expire. The Executive shall not be entitled to compensation for unused vacation
except that, upon termination of his employment and so long as it is consistent
with section 7 herein, the Company shall pay to the Executive for all of his
accrued, unexpired vacation time. The Executive shall accrue 1.66 vacation days
per month beginning on January 1, 2014.

 

(b)          Expense Reimbursement. The Company shall reimburse the Executive
upon submission of vouchers or receipts for his out-of-pocket expenses for
travel, entertainment, meals and the like reasonably incurred by him pursuant to
his employment hereunder in accordance with the general policy of the Company as
adopted by its Board of Directors from time to time.

 

(c)          Health Insurance. The Company shall provide the Executive with
health insurance in the coverages consistent with those provided to other
similarly situated executives of the Company.

 

(d)          Disability Insurance. If the Company maintains disability
insurance, then the Company shall provide a disability policy for the Executive
comparable to the policies in force for other similarly situated executives in
the Company.

 

 

 

 

(e)          Other Benefits. The Company shall provide to the Executive the same
benefits it makes available to other similarly situated executives of the
Company as determined from time to time by the Board of Directors.         

 

7.           TERMINATION; DISABILITY; RESIGNATION; TERMINATION WITHOUT CAUSE

 

(a)          Termination for Cause. The Company shall have the right to
terminate the Executive's employment hereunder:

 

(1)         For Cause upon such termination, Executive shall have no further
duties or obligations under this Agreement (except as provided in Section 8) and
the obligations of the Company to Executive shall be as set forth below. For
purposes of this Agreement, “Cause” shall mean:

 

(A)         Executive’s indictment or conviction of a felony or any crime
involving moral turpitude under federal, state or local law;

 

(B)         Executive’s failure to perform (other than as a result of
Executive's being Disabled), in any material respect, any of his duties or
obligations under or in accordance with this Agreement for any reason whatsoever
and the Executive fails to cure such failure within ten business days following
receipt of notice from the Company;

 

(C)         Executive commits any dishonest, malicious or grossly negligent act
which is materially detrimental to the business or reputation of the Company, or
the Company’s business relationships, provided, however, that in such event the
Company shall give the Executive written notice specifying in reasonable detail
the reason for the termination;

 

(D)         Any intentional misapplication by Executive of the Company’s funds
or other material assets, or any other act of dishonesty injurious to Employer
committed by Executive; or

 

(E)         Executive’s use or possession of any controlled substance or chronic
abuse of alcoholic beverages, which use or possession the Board of Directors
reasonably determines renders Executive unfit to serve in his capacity as a
senior executive of the Company.

 

In the event the Company terminates the Executive's employment for cause, then
the Executive shall be entitled to receive through the date of termination: (1)
his base salary as defined in Section 3(a) hereof; and (2) the benefits provided
in Section 6 hereof including all accrued but unpaid vacation.

 

(b)          Disability. The Company shall have the right to terminate the
Executive's employment hereunder:

 

 

 

 

(1)         By reason of the Executive's becoming Disabled for an aggregate
period of ninety (90) days in any consecutive three hundred sixty (360) day
period (the “Disability Period”).

 

(A)         “Disabled” as used in this Agreement means that, by reason of
physical or mental incapacity, Executive shall fail or be unable to
substantially perform the essential duties of his employment with or without
reasonable accommodation.

 

(B)         In the event Executive is Disabled, during the period of such
disability he shall continue to receive his base compensation in the amount set
forth in Section 3(a) hereof, which base compensation shall be reduced by the
amount of all disability benefits he actually receives under any disability
insurance program in place with the Company until the first to occur of (1) the
cessation of the Disability or (2) the termination of this Agreement by the
Company. During the period of Disability and prior to termination, the Executive
shall continue to receive the benefits provided in Section 6 hereof.

 

(C)         For the purposes of this Section 7(b), any amounts to be paid to
Executive by the Company pursuant to subsection (B) above, shall not be reduced
by any disability income insurance proceeds received by him under any disability
insurance policies owned or paid for by the Executive.

 

(D)         If the Executive is terminated at the end of the Disability Period,
then the Executive shall receive through the date of termination: (1) his base
salary as defined in Section 3(a) hereof; and (2) the benefits provided in
Section 6 hereof including all accrued but unpaid vacation.

 

(c)          Death. The Company's employment of the Executive shall terminate
upon his death and all payments and benefits shall cease upon such date
provided, however, that under this Agreement the estate of such Executive shall
be entitled to receive through the date of termination (1) his base salary as
defined in Section 3(a) hereof and (2) the benefits provided in Section 6 hereof
including all accrued but unpaid vacation.

 

(d)          Termination by the Executive for Good Reason.

 

The Executive may elect, by written notice to the Company, such notice to be
effective immediately upon receipt by the Company, to terminate his employment
hereunder if:

 

(1)         The Company sells all or substantially all of its assets and the
Executive is not retained or otherwise has his employment terminated;

 

(2)         The Company merges or consolidates with another business entity in a
transaction immediately following which the holders of all of the outstanding
shares of the voting capital stock of the Company own less than a majority of
the outstanding shares of the voting capital stock of the resulting entity
(whether or not the resulting entity is the Company); provided, however, that
the Executive shall not be permitted to terminate his employment under this
subsection unless he notifies the Company in writing that he does not approve of
the directors selected to serve on the Board after the merger or similar
transaction described herein;

 

 

 

 

(3)         More than fifty (50%) percent of the outstanding shares of the
voting capital stock of the Company are acquired by a person or group (as such
terms are used in Section 13(d) of the Securities Exchange Act of 1934, as
amended), which person or group includes neither the Executive nor the holders
of the majority of the outstanding shares of the voting capital stock of the
Company on the date hereof; provided, however, that the Executive shall not be
permitted to terminate his employment under this subsection unless he notifies
the Company in writing that he does not approve of the directors selected to
serve on the Board after the merger or similar transaction described herein;

 

(4)   The Company defaults in making any of the payments required under this
Agreement and said default continues for a one hundred eighty (180) day period
after the Executive has given the Company written notice of the payment default.

 

If the Executive elects to terminate his employment hereunder pursuant to this
Section 7(d), then (1) the Company shall continue to pay to the Executive his
salary as provided in Section 3(a) hereof through the end of the current Term;
(2) the Company shall continue to provide to the Executive the benefits provided
in Section 6 hereof through the end of the current Term; and (3) all of the
options granted to the Executive hereunder to purchase shares of the common
stock of the Company shall vest immediately and the term of the option shall
continue for the period specified in the option had the employment of the
Executive not been so terminated.

 

(e)          Resignation. If the Executive voluntarily resigns during the Term
of this Agreement or any Renewal Term other than pursuant to Section 7(d)
hereof, then all payments and benefits shall cease on the effective date of
resignation, provided that under this Agreement the Executive shall be entitled
to receive through the date of such resignation (1) his base salary as defined
in Section 3(a) hereof and (2) the benefits provided in Section 6 hereof
including all accrued but unpaid vacation.

 

(f)          Recoupment of Initial Shares. If Executive’s employment is
terminated (i) by the Company for Cause, (ii) by Executive breaching this
Agreement for any reason whatsoever, or (iii) by Executive without Good Reason,
then the following percentages of Initial Shares shall be subject to immediate
recoupment by the Company:

 

Termination Date   Percentage of Initial Shares Subject to Recoupment From
Effective Date through June 30, 2014   90% July 1, 2014 through June 30, 2015  
66% July 1, 2015 through June 30, 2016   33%

 

For the avoidance of doubt, if Executive is employed under this Agreement on
July 1, 2016, this Section 7(f) shall no longer be in effect and Executive’s
Initial Shares shall not be subject to recoupment by the Company. In addition,
this Section 7(f) shall not subject any other compensation given to the
Executive under Section 3(a) or 3(b) hereof to recoupment by the Company.

 

 

 

 

8.           CONFIDENTIALITY; RESTRICTIVE COVENANTS; NON COMPETITION

 

(a)          Non-Disclosure of Information.

 

(1)       The Executive recognizes and acknowledges that by virtue of his
position as a key executive, he will have access to the lists of the Company's
referral sources, suppliers, advertisers and customers, financial records and
business procedures, sales force and personnel, programs, software, selling
practices, plans, special methods and processes for electronic data processing,
special techniques for testing commercial and sales materials and products,
custom research services in product development, marketing strategy, product
manufacturing techniques and formulas, and other unique business information and
records (collectively “Proprietary Information”), as same may exist from time to
time, and that they are valuable, special and unique assets of the Company's
business. The Executive also may develop on behalf of the Company a personal
acquaintance with the present and potential future clients and customers of the
Company, and the Executive’s acquaintance may constitute the Company’s sole
contact with such clients and customers.

 

(2)         The Executive will not, without the prior written consent of the
Company, during the Term of his employment or any time thereafter, except as may
be required by competent legal authority or as required by the Company to be
disclosed in the course of performing Executive’s duties under this Agreement,
disclose trade secrets or other confidential information about the Company,
including but not limited to Proprietary Information, to any person, firm,
corporation, association or other entity for any reason or any purpose
whatsoever or utilize such Proprietary Information for his own benefit or the
benefit of any third party; .provided, however, that nothing contained herein
shall prohibit the Executive from using his personal acquaintance with any
clients or customers of the Company at any time in a manner that is not
inconsistent with their remaining as clients or customers of the Company.

 

(3)         All equipment, records, files, memoranda, computer print-outs and
data, reports, correspondence and the like, relating to the business of the
Company which Executive shall use or prepare or come into contact with shall
remain the sole property of the Company. The Executive shall immediately turn
over to the Company all such material in Executive's possession, custody or
control at such time as this Agreement is terminated.

 

(4)         “Proprietary Information” shall not include information that was a
matter of public knowledge on the date of this Agreement or subsequently becomes
public knowledge other than as a result of having been revealed, disclosed or
disseminated by Executive, directly or indirectly, in violation of this
Agreement.

 

(b)          Non-Solicitation. The Executive covenants and agrees that during
the term of his employment, and for a two (2) year period immediately following
the end of the Term of or earlier termination of this Agreement, regardless of
the reason therefor, the Executive shall not solicit, induce, aid or suggest to:
(1) any employee to leave such employ, (2) any contractor, consultant or other
service provider to terminate such relationship, or (3) any customer, agency,
vendor, or supplier of the Company to cease doing business with the Company.

 

 

 

 

(c)          Non-Competition. For purposes of this Section 8(c) the parties
agree that the “business of the Company” shall be defined to include the
development, manufacture, packaging, advertising, marketing, distribution and
sale of turf or turf related products.

 

The Executive covenants and agrees that during the Term, Executive shall not
engage in any activity or render service in any capacity, directly or
indirectly, (whether as principal, director, officer, investor, employee,
consultant or otherwise) for or on behalf of any person or persons or entity in
the United States or anywhere else in the world if such activity or service
directly or indirectly involves or relates to any (1) business which is in
competition with the business of the Company or (2) other business acquired or
begun by the Company during the period of the Executive’s employment hereunder
but in the latter event only if the Executive was directly involved in the
operation of such other business. It is understood and agreed that nothing
herein contained shall prevent the Executive from engaging in discussions
concerning business arrangements to become effective upon the expiration of the
term of this covenant not to compete.

 

(d)          Enforcement. In view of the foregoing, the Executive acknowledges
and agrees that it is reasonable and necessary for the protection of the good
will, business, trade secrets, confidential information and Proprietary
Information of the Company that he makes the covenants in this Section 8 and
that the Company will suffer irreparable injury if the Executive engages in the
conduct prohibited by Section 8 (a), (b) or (c) of this Agreement. The Executive
agrees that upon a breach, threatened breach or violation by him of any of the
foregoing provisions of this Section 8, the Company, in addition to all other
remedies it may have including an action at law for damages, shall be entitled
as a matter of right to injunctive relief, specific performance or any other
form of equitable relief in any court of competent jurisdiction without being
required to post bond or other security and without having to prove the
inadequacy of the available remedies at law, to enjoin and restrain the
Executive and each and every other person, partnership, association, corporation
or organization acting in concert with the Executive, from the continuance of
any action constituting such breach. The Company shall also be entitled to
recover from the Executive all of its reasonable costs incurred in the
enforcement of this Section 8 including its reasonable legal fees. The Executive
acknowledges that the terms of Section 8(a), (b) and (c) are reasonable and
enforceable and that, should there be a violation or attempted or threatened
violation by the Executive of any of the provisions contained in these
subsections, the Company shall be entitled to relief by way of injunction,
specific performance or other form of equitable relief. In the event that any of
the foregoing covenants in Sections 8 (a), (b) or (c) shall be deemed by any
court of competent jurisdiction, in any proceedings in which the Company shall
be a party, to be unenforceable because of its duration, scope, or area, it
shall be deemed to be and shall be amended to conform to the scope, period of
time and geographical area which would permit it to be enforced.

 

(e)           Independent Covenants. The Company and the Executive agree that
the covenants contained in this Section 8 shall each be construed as a separate
agreement independent of any of the other terms and conditions of this
Agreement, and the existence of any claim by the Executive against the Company,
whether predicated on this Agreement or otherwise, shall not constitute a
defense by the Executive to the Company’s enforcement of any of the covenants of
this Section 8.

 

 

 

 

9. DISCLOSURE AND ASSIGNMENT OF RIGHTS.

 

(a)           Disclosure. The Executive agrees that he will promptly assign to
the Company or its nominee(s) all right, title and interest of the Executive in
and to any and all ideas, inventions, discoveries, secret processes, and methods
and improvements, together with any and all patents or other forms of
intellectual property protection that may be obtainable in connection therewith
or that may be issued thereon, such as trademarks, service marks and copyrights,
in the United States and in all foreign countries, which the Executive may
invent, develop, or improve or cause to be invented developed or improved, on
behalf of the Company while engaged in Company related decisions, during the
Term or within six (6) months after the Term or earlier termination of this
Agreement, which are or were related to the scope of the Company’s business or
any work carried on by the Company or to any problems and projects specifically
assigned to the Executive. All works and writings which relate to the Company’s
business are works for hire under the Copyright Act, and any and all copyrights
therefor shall be placed in the name of and inure to the benefit of the Company.

 

(b)           Assignment of Interest. The Executive agrees to disclose
immediately to duly authorized representatives of the Company any ideas,
inventions, discoveries, processes, methods and improvements covered by the
terms of this Section 9 and to execute, at the Company’s expense, all documents
reasonably required in connection with the Company’s application for appropriate
protection and registration under the federal and foreign patent, trademark, and
copyright law and the assignment thereof to the Company’s nominee (s). The
Executive hereby appoints the Company’s Chairman as true and lawful attorney in
fact with full powers of substitution and delegation to execute acknowledge and
deliver any such instruments and assignments, which the Executive shall fail or
refuse to execute or deliver.

 

10.         INDEMNIFICATION.

 

The Company shall indemnify the Executive to the maximum extent permitted under
the Nevada Revised Statutes, or any successor thereto, and shall promptly
advance any expenses incurred by the Executive prior to the final disposition of
the proceeding to which such indemnity relates upon receipt from the Executive
of a written undertaking to repay the amount so advanced if it shall be
determined ultimately that the Executive is not entitled to indemnity under the
standards set forth in the Nevada Revised Statutes or its successor. The
Employer shall use commercially reasonable efforts to obtain and maintain
throughout the Term of the employment of the Executive hereunder directors’ and
officers’ liability insurance for the benefit of the Executive. The
indemnification obligations of the Company under this Section 10 shall survive
the termination of the Term or of this Agreement for any reason whatsoever
unless the Agreement is terminated for cause.

 

 

 

 

11.          NOTICES.

 

(a)          Any and all notices or other communications given under this
Agreement shall be in writing and shall be deemed to have been duly given on (1)
the date of delivery, if delivered in person to the addressee, (2) the next
business day if sent by overnight courier, or (3) three (3) days after mailing,
if mailed within the continental United States, postage prepaid, by certified or
registered mail, return receipt requested, to the party entitled to receive
same, at his or its address set forth below.

 

The Company:

Sports Field Holdings, Inc.

1106 Carroll Street

Pawnee, IL 62558

 

If to the Executive:

 

Executive’s address specified above.

 

(b)          The parties may designate by notice to each other any new address
for the purposes of this Agreement as provided in this Section 11.

 

12.          MISCELLANEOUS PROVISIONS

 

(a)          This agreement represents the entire Agreement between the parties
and supersedes any prior agreement or understanding between them with respect to
the subject matter hereof. No provision hereof may be amended, modified,
terminated, or revoked except by a writing signed by all parties hereto.

 

(b)          This Agreement shall be binding upon parties and their respective
heirs, legal representatives, and successors. Subject to the provisions of
Section 7(d) hereof, the rights and interests of Company hereunder may be
assigned to (1) a subsidiary or affiliate of the Company or (2) a successor
business or successor business entity that is not a subsidiary or affiliate of
the Company without the Executive's prior written consent; provided, however,
that in either case the assignee continues the same business of the Company. The
rights, interests and obligations of Executive are non-assignable.

 

(c)          No waiver of any breach or default hereunder shall be considered
valid unless in writing and signed by the party against whom the waiver is
asserted, and no such waiver shall be deemed the waiver of any subsequent breach
or default of the same or similar nature.

 

(d)          If any provision of this Agreement shall be held invalid or
unenforceable, such invalidity or unenforceability shall affect only such
provision and shall not in any manner affect or render invalid or unenforceable
any other severable provision of this Agreement, and this Agreement shall be
carried out as if any such invalid or unenforceable provision were not contained
herein.

 

(e)          The captions and headings contained in this Agreement are for
convenience only and shall not be construed as a part of this Agreement.

 

 

 

 

(f)          Wherever it appears appropriate from the context, each term stated
in this the singular or the plural shall include the singular and the plural.

 

(g)          The parties hereto agree that they will take such action and
execute and deliver such documents as may be reasonably necessary to fulfill the
terms of this Agreement.

 

(h)          The agreements and covenants set forth in Section 8 above shall
survive termination or expiration of this Agreement.

 

(i)          The Executive represents and warrants that he is not subject to any
prohibition or restriction, oral or written, preventing him from entering into
this Agreement and undertaking his duties hereunder.

 

(j)          The Executive acknowledges that he has consulted with counsel and
been advised of his rights in connection with the negotiation, execution and
delivery of this Agreement including in particular Section 8 of this Agreement.

 

13.          Governing Law. The Agreement shall be construed in accordance with
the laws of the State of New Jersey and any dispute under this Agreement will
only be brought in the state and federal courts located in the State of New
Jersey.

 

14.          Waiver of Jury Trail. THE EXECUTIVE HEREBY KNOWINGLY, VOLUNTARILY,
INTENTIONALLY AND IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY WITH RESPECT
TO ANY LITIGATION BASED ON THIS AGREEMENT, OR ARISING OUT OF, UNDER OR IN
CONNECTION WITH, THIS AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF OR BETWEEN ANY PARTY
HERETO. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE COMPANY ENTERING INTO
THIS AGREEMENT. THE COMPANY’S REASONABLE RELIANCE UPON SUCH INDUCEMENT IS HEREBY
ACKNOWLEDGED.

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
on the date first above written.

 

  SPORTS FIELD HOLDINGS, INC.         By:  /s/ Joseph DiGeronimo     Name:
Joseph DiGeronimo     Title: Chief Executive Officer

 

  EXECUTIVE       /s/ Joseph DiGeronimo   Joseph DiGeronimo

 

 

 

